Citation Nr: 0522856	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a pyschiatric 
disability, to include bipolar disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for bipolar 
disorder and PTSD.

In January 2004, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The case was previously before the Board in August 2004, at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  The claims folder establishes that his claimed 
stressors include being beaten with locks in socks during 
Marine Corps boot camp at Parris Island.  According to the 
veteran, one evening while he was asleep he felt someone near 
his bed.  When he began to get up to see what was going on, 
he felt a blow to the back of his head.  He indicated that he 
then saw five recruits who continued beat him with locks in 
socks until he was knocked out.  The veteran further related 
that when he awoke, he went to the Drill Instructor's office, 
who aimed a gun at him and laughed.

The Board observes that although the veteran's claimed 
stressors include the alleged occurrence of in-service 
personal assaults, the RO developed the veteran's PTSD claim 
under provisions of 38 C.F.R. § 3.304(f) and not under the 
provisions of 38 C.F.R. § 3.304(f)(3) (2004)(for PTSD claims 
based on in-service personal assaults). Therefore, the Board 
concludes, that it must be determined whether the alleged 
assaults in service are verified by the record.  The Board 
also notes that the record does not reflect that the veteran 
has been provided notice of the alternate sources of evidence 
that may be utilized for verification of personal assaults, 
as 
contained in 38 C.F.R. § 3.304 (f)(3) (2004), as required by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

The record reflects that the veteran has been diagnosed as 
having bipolar disorder on numerous occasions by both VA and 
private physicians.  The veteran asserts that his bipolar 
disorder pre-existed his military service and that it was 
aggravated by service.  In November 2004, the veteran 
underwent a VA mental disorders compensation and pension 
examination.  While the examiner provided an opinion 
regarding the veteran's PTSD and whether any such 
symptomatology was aggravated by service, she failed to 
render an opinion regarding the etiology of the veteran's 
bipolar disorder, whether such disability pre-existed 
service, or whether such pre-existing disability was 
aggravated by the veteran's military service.  Such would be 
useful in adjudication of the claim de novo.

Under the circumstance, the Board finds that additional 
development is required.  As such, the case is REMANDED to 
the RO for the following actions:

1.  The RO must ensure that all VCAA 
notice obligations have been satisfied, 
specifically as to alternate sources of 
evidence for verification of personal 
assaults, as contained in 38 C.F.R. 
§ 3.304(f)(3) (2004) and the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Par. 5.14d.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); and any other 
applicable legal precedent.

2.  The veteran's claims file should be 
forwarded to Dr. Joyce M. Oates, MD, the 
examiner from the November 2004 mental 
disorders examination.  She should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's 
preexisting bipolar disorder was 
aggravated by the veteran's service in 
the military, or, in the alternative, 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current bipolar disorder is 
etiologically related to service.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.

3.  Thereafter, the RO should review all 
of the evidence of record, including all 
new evidence, and readjudicate the issue 
of entitlement to service connection for 
a pyschiatric disability, to include 
bipolar disorder and PTSD.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him.  He should be 
afforded the opportunity to respond to 
the supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	
                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




